                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
WALLACE ROSS                                      :             CIVIL ACTION
         Petitioner                               :
                                                  :             NO. 19-4663
               v.                                 :
                                                  :
JUDGE DANIEL MCCAFFERY, et                        :
al.,                                              :
          Respondents                             :

                                            ORDER
      AND NOW, this 24th day of January 2020, upon careful and independent consideration

of the pleadings and record herein, and after review of the Report and Recommendation,

(“R&R) of Thomas J. Rueter, United States Magistrate Judge, [ECF 7], and Petitioner’s

objections thereto, [ECF 8], it is hereby ORDERED that because the claims are premature and

have not been exhausted in state court:

               1.     The Report and Recommendation is APPROVED and ADOPTED;

               2.     The petition for a writ of habeas corpus is SUMMARILY DISMISSED;

               2.     Petitioner’s claims are DISMISSED WITHOUT PREJUDICE,

                      as unexhausted in the state courts; and

               3.     A certificate of appealability is not granted.


                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
